Name: Commission Regulation (EEC) No 3218/89 of 26 October 1989 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/24 Official Journal of the European Communities 27. 10 . 89 COMMISSION REGULATION (EEC) No 3218/89 of 26 October 1989 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 3052/89 (3), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation ^EEC) No. 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to certain third countries for end use as motor fuel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies. Each sale shall involve a quantity of 200 000 hectolitres of alcohol at 100 % vol . 2. The alcohol offered for sale :  shall be for export outside the European Economic Community,  must be imported and dehydrated in one of the following third countries :  Guatemala, Belize,  Honduras, including the Swan Islands,  El Salvador,  Costa Rica,  St Christopher and Nevis,  Haiti ,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles : CuraÃ §ao, Bonaire, St Eustace, Saba and the southern part of St Martin ,  Guyana,  must be used only as motor fuel . Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol shall be specified in the notices of individual invitation to tender Nos 11 , 12 and 13 . Article 3 The sales shall take place in accordance with Regulation (EEC) No 1780/89, and in particular Articles 10 to 17 and 29 to 38 thereof. HAS ADOPTED THIS REGULATION : Article 1 I. Three individual sales by invitations to tender Nos II,12 and 13 shall be held of a total quantity of 600 000 hectolitres of alcohol at 100 % vol obtained from distil ­ lation as provided for in Articles 35, 36 and 39 of (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 128 , 11 . 5. 1989, p. 31 . (3) OJ No L 346, 15 . 12 . 1988, p. 7. (4) OJ No L 178 , 24. 6. 1989, p . 1 . V) OJ No L 292, 11 . 10 . 1989, p. 17 . 27. 10 . 89 Official Journal of the European Communities No L 312/25 Article 5 The deadline for the submission of tenders at the address given in the notices of invitation to tender shall be 12 noon (Brussels time) on 20 November 1989 . In addition, to be admissible, tenders must indicate the final destination of the alcohol awarded and must include an undertaking by the tenderer actually to forward it to that destination. Article 4 The specific conditions applying to the three individual sales by invitation to tender and the names and addresses of the intervention agencies concerned shall be given in the notices of individual invitation to tender Nos 11 , 12 and 13 published in the -C' series of the Official Journal of the European Communities. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission